Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/240,797, which was filed 01/07/19. Claims 1-13 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification
The abstract of the disclosure is objected to because it is over 150 words. Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Identifying a Topic of An Utterance Based on Stressed Section.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “unit that” in claims 1, 3, 4, 7, 8, and 12 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “unit” coupled with functional language (“that segments”, “that calculates”, “that performs”, “that uses”, “that identifies”, “that sets”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The terms “segmenting”, “calculating”, “speech recognition”, “determining” etc. are not structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1, 3, 4, 7, 8, and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Figure 2 appears to show a computer system capable of performing the claimed functions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shires et al. (8,612,211) in view of Petkovic et al. (6,185,527).

Consider claim 1, Shires discloses a speech analysis apparatus that operates in combination with a speech acquisition apparatus (microphone 107, Fig 1), the speech analysis apparatus comprising: a segmenting unit that segments a speech signal representing an utterance acquired by the speech acquisition apparatus into sections, each of the sections corresponding to a word (recognizer 116 recognizes and converts the utterance 113, Col 4 lines 17-19, including building a transcript of each speaker by converting words and phrases into text, Col 7 lines 17-25, using the computer components of Fig. 6); a first calculating unit that calculates a stress level of each of the sections into which the speech signal is segmented by the segmenting unit (determining “NINE O’ CLOCK” is stressed, Col 8 lines 15-18, the user may say some things detectably louder or in a different tone, and these levels may be identified 
Shires does not specifically mention the calculating unit calculates an index for the at least one of the plurality of topics; and a determining unit that identifies a topic of the utterance among the plurality of topics in accordance with the indexes calculated by the second calculating unit. 
Petkovic discloses a calculating unit calculates an index for the at least one of the plurality of topics (domain/application, i.e. topic specific speech boundaries to index only relevant speech segments, Col 3 lines 11-15); and a determining unit that identifies a topic of the utterance among the plurality of topics in accordance with the indexes calculated by the second calculating unit (facilitate reliable word spotting, Col 3 lines 13-16, for topics such as broadcast news, office correspondence, medicine, Col 9 lines 13-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shires such that the calculating unit calculates an index for the at least one of the plurality of topics; and a determining unit that identifies a topic of the 

Consider claim 12, Shires discloses a speech analysis system comprising: a speech acquisition apparatus that acquires an utterance (microphone 107, Fig 1); and a speech analysis apparatus, wherein the speech analysis apparatus includes a segmenting unit that segments a speech signal representing the utterance acquired by the speech acquisition apparatus into sections, each of the sections corresponding to a word (recognizer 116 recognizes and converts the utterance 113, Col 4 lines 17-19, including building a transcript of each speaker by converting words and phrases into text, Col 7 lines 17-25, using the computer components of Fig. 6), a first calculating unit that calculates a stress level of each of the sections into which the speech signal is segmented by the segmenting unit (determining “NINE O’ CLOCK” is stressed, Col 8 lines 15-18, the user may say some things detectably louder or in a different tone, and these levels may be identified as characteristics of the session, Col 10 lines 63-65, using the computer components of Fig. 6), a speech recognition unit that performs speech recognition and recognizes a word corresponding to each of the sections that have been subjected to the speech recognition (recognizer 116 recognizes and converts the utterance 113, Col 4 lines 17-19, including building a transcript of each speaker by converting words and phrases into text, Col 7 lines 17-25), a second calculating unit that uses a weight, the weight being predetermined for each of the words recognized by the speech recognition unit regarding at least one of a plurality of topics (statistical weighting from repetitive use of words, Col 12 lines 35-53, statistical weighting values with each topic, Col 12 lines 54-65), and the stress level of a section to which each of the words recognized by the speech recognition unit corresponds, the stress level being calculated by the first calculating unit (For example, 
Shires does not specifically mention the calculating unit calculates an index for the at least one of the plurality of topics; and a determining unit that identifies a topic of the utterance among the plurality of topics in accordance with the indexes calculated by the second calculating unit. 
Petkovic discloses a calculating unit calculates an index for the at least one of the plurality of topics (domain/application, i.e. topic specific speech boundaries to index only relevant speech segments, Col 3 lines 11-15); and a determining unit that identifies a topic of the utterance among the plurality of topics in accordance with the indexes calculated by the second calculating unit (facilitate reliable word spotting, Col 3 lines 13-16, for topics such as broadcast news, office correspondence, medicine, Col 9 lines 13-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shires such that the calculating unit calculates an index for the at least one of the plurality of topics; and a determining unit that identifies a topic of the utterance among the plurality of topics in accordance with the indexes calculated by the second calculating unit for reasons similar to those for claim 1. 

Consider claim 13, Shires discloses a non-transitory computer readable medium (memory, Col 15 lines 17-25) storing a program causing a computer to execute a process for information processing in combination with a speech acquisition apparatus, the process comprising: segmenting a speech signal representing an utterance acquired by the speech acquisition apparatus into sections, each of the sections corresponding to a word (recognizer 116 recognizes and converts the utterance 113, Col 4 lines 17-19, including building a transcript of each speaker by converting words and phrases into text, Col 7 lines 17-25); calculating a stress level of each of the sections into which the speech signal is segmented 
Shires does not specifically mention calculating an index for the at least one of the plurality of topics; and identifying a topic of the utterance among the plurality of topics in accordance with the indexes calculated by the second calculating unit. 
Petkovic discloses calculating an index for the at least one of the plurality of topics (domain/application, i.e. topic specific speech boundaries to index only relevant speech segments, Col 3 lines 11-15); and identifying a topic of the utterance among the plurality of topics in accordance with the indexes calculated by the second calculating unit (facilitate reliable word spotting, Col 3 lines 13-16, for topics such as broadcast news, office correspondence, medicine, Col 9 lines 13-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shires by calculating an index for the at least one of the plurality of topics; and identifying a topic of the utterance among the plurality of topics in accordance with the indexes calculated by the second calculating unit for reasons similar to those for claim 1. 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shires such that a second calculating unit calculates the index by multiplying the weight and the stress level with each other for reasons similar to those for claim 1.
Consider claim 3, Shires discloses: a setting unit that sets the section to a valid section or an invalid section in accordance with the stress level calculated by the first calculating unit, wherein the speech recognition unit performs the speech recognition on a section set to the valid section and recognizes a word corresponding to the section (determining “NINE O’ CLOCK” is stressed, and therefore, a valid section to consider when determining a topic, Col 8 lines 15-18, recognizer 116 recognizes and converts the utterance 113, Col 4 lines 17-19, including building a transcript of each speaker by converting words and phrases into text, Col 7 lines 17-25). 
Consider claim 4, Shires discloses: a setting unit that sets the section to a valid section or an invalid section in accordance with the stress level calculated by the first calculating unit, wherein the speech recognition unit performs the speech recognition on a section set to the valid section and recognizes a word corresponding to the section (determining “NINE O’ CLOCK” is stressed, and 
Consider claim 5, Shires discloses the first calculating unit uses another speech signal representing another utterance acquired from a speaker of the utterance by the speech acquisition apparatus and calculates a lower limit of a stress level of the other utterance, and the setting unit sets the section to the valid section if the stress level calculated by the first calculating unit is equal to or higher than the lower limit (if a user speaks a particular phrase more loudly than others i.e. another utterance, the detector 118 may annotate the respective transcription of the phrase to reflect the emphasis, or voice stress, the other utterance volume considered the lower limit, Col 11-12 lines 59-11). 
Consider claim 6, Shires discloses the first calculating unit uses another speech signal representing another utterance acquired from a speaker of the utterance by the speech acquisition apparatus and calculates a lower limit of a stress level of the other utterance, and the setting unit sets the section to the valid section if the stress level calculated by the first calculating unit is equal to or higher than the lower limit (if a user speaks a particular phrase more loudly than others i.e. another utterance, the detector 118 may annotate the respective transcription of the phrase to reflect the emphasis, or voice stress, the other utterance volume considered the lower limit, Col 11-12 lines 59-11). 

Consider claim 11, Shires discloses the first calculating unit uses at least one of an intensity of an utterance corresponding to the section, duration of an utterance corresponding to the section, and pitch of an utterance corresponding to the section and calculates the stress level (speed, volume, pitch, voice . 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shires et al. (8,612,211) in view of Petkovic et al. (6,185,527), in further view of Clark et al. (2015/0039310).

Consider claim 7, Shires discloses a setting unit that sets the section to a valid section or an invalid section in accordance with the stress level calculated by the first calculating unit (determining “NINE O’ CLOCK” is stressed, and therefore, a valid section to consider when determining a topic, Col 8 lines 15-18, recognizer 116 recognizes and converts the utterance 113, Col 4 lines 17-19, including building a transcript of each speaker by converting words and phrases into text, Col 7 lines 17-25).
Shires and Petkovic do not specifically mention the speech recognition unit does not perform the speech recognition on a section set to the invalid section. 
Clark discloses a speech recognition unit does not perform the speech recognition on a section set to the invalid section (rejecting the detected trigger phrase as being invalid, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shires and Petkovic such that the speech recognition unit does not perform the speech recognition on a section set to the invalid section in order to mitigate the deleterious effects of background noise on speech recognition, as suggested by Clark ([0004]).

Consider claim 8, Shires discloses a setting unit that sets the section to a valid section or an invalid section in accordance with the stress level calculated by the first calculating unit (determining “NINE O’ CLOCK” is stressed, and therefore, a valid section to consider when determining a topic, Col 8 
Shires and Petkovic do not specifically mention the speech recognition unit does not perform the speech recognition on a section set to the invalid section. 
Clark discloses a speech recognition unit does not perform the speech recognition on a section set to the invalid section (rejecting the detected trigger phrase as being invalid, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shires and Petkovic such that the speech recognition unit does not perform the speech recognition on a section set to the invalid section for reasons similar to those for claim 7.

Consider claim 9, Shires discloses the first calculating unit uses another speech signal representing another utterance acquired from a speaker of the utterance by the speech acquisition apparatus and calculates a lower limit of a stress level of the other utterance, and the setting unit sets the section to the invalid section if the stress level calculated by the first calculating unit is lower than the lower limit (for instance, words spoken less loudly than the phrase spoken “more loudly than others” are considered to be stressed less, and are not considered, i.e. invalid, as far as topic pertaining words, Col 11-12 lines 59-11). 

Consider claim 10, Shires discloses the first calculating unit uses another speech signal representing another utterance acquired from a speaker of the utterance by the speech acquisition apparatus and calculates a lower limit of a stress level of the other utterance, and the setting unit sets the section to the invalid section if the stress level calculated by the first calculating unit is lower than the lower limit (for instance, words spoken less loudly than the phrase spoken “more loudly than .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2007/0213981 Meyerhoff discloses detecting, measuring, and monitoring stress in speech
2013/0297308 Koo discloses displaying text associated with an audio file and electronic device
2006/0217966 Hu discloses audio hot spotting
2013/0138435 Weber discloses character-based automated shot summarization 
2016/0337413 Sallam discloses conducting online meetings using natural language processing for automated content retrieval
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                            02/03/21